DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (An orthopaedic implant) in the reply filed on 11/21/2022 is acknowledged.
Claims 15-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/21/2022.

Response to Amendment
This office action is responsive to the amendment filed on 11/21/2022.  As directed by the amendment: claim 1 has been amended, claims 22-31 have been cancelled and new claims 32-41 have been added. Thus, claims 1-14 and 32-41 are presently examined in the current Office Action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fastener being cantilevered in the passage from the first breakable connection at the plurality of threads (claim 35) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 35 sets forth the parameter of the fastener being cantilevered in the passage from the first breakable connection at the plurality of threads; however, this parameter was never mentioned in the originally filed disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 7 and 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, which sets forth the parameter of the augment including “an anchoring stem that establishes the passage”, however, this parameter is found to be confusing since it is not clear what exactly, structurally, is meant by the term “establishes”.  Specifically, it is not clear how exactly the structure of an anchoring stem can “establish” the structure of the passage; does this mean the anchoring stem goes through the established passage, or does it mean the anchoring stem creates/forms the passage, or does it mean something completely different.  Thus, one having ordinary skill in the art would not reasonable be apprised of the scope of the invention, thereby rendering the claim indefinite.  
Regarding claim 32, the parameter(s) set forth in the claim are found to be very confusing since it is not clear what exact structure is being referred to as “a tubular member” and how exactly it relates to the final structure of the claimed orthopaedic implant. For example, it is not clear if the “tubular structure” is a solid structure, such driving member 260 illustrated in Figures 11-13, or if it is a hollow structure which is part of/the same as, and/or adjacent to, the passage, based on the limitations of the tubular member including first and second portions to “establish respective first and second sections of the passage”, set forth on lines 2-4 of the claim, and “a first portion of the tubular member comprises a portion of the internal wall coupled to the fastener at the first breakable connection”, set forth on lines 5-6 of the claim. Furthermore, the limitation of “the first and second portions of the tubular member are coupled to each other at a second breakable connection”, set forth on lines 7-8 of the claim, adds to the confusion of what exact structure is referenced by the limitation of the “tubular member”, since the ordinally filed disclosure states that the second breakable connection 262 is located between the head of the fastener and an end portion of the driving member 460. Thus, one having ordinary skill in the art would not reasonable be apprised of the scope of the invention, thereby rendering the claim indefinite. 
Regarding claim 33, which depends from claim 32, and further adds even more confusion to what exactly the structure of the “tubular member” entails, since claim 32 sets forth that “a first portion of the tubular member comprises a portion of the internal wall”, set forth on lines 5-6 of claim 32, and claim 33 sets forth the parameter(s) of the main body establishing a recess wherein the tubular member is at least partially received in the recess, and “the first portion of the tubular member is removable from the recess”; how exactly can the first portion, which comprises a portion of the internal wall be removed/removable. Thus, one having ordinary skill in the art would not reasonable be apprised of the scope of the invention, thereby rendering the claim indefinite. 


Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 13 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US PG Pub. 2018/0338841), hereinafter Miller.
Regarding claim 1, Miller discloses an orthopaedic implant (400), illustrated in Figures 13-15, comprising a main body (410) including an internal wall establishing a passage (426), extending inwardly from an external surface of the main body; and a fastener (425) dimensioned to be partially received in bone, wherein the fastener is coupled to the internal wall at a first breakable connection (429) along the passage (426), and a portion of the fastener (425) is moveable outwardly from the passage (426) in response to severing the first breakable connection (429), illustrated in Figures 13-15 ([0069] & [0073]).
Regarding claims 2 and 35, Miller discloses the implant as recited in claim 1, wherein the fastener (425) is a compression screw including a head portion (H) and a shank portion (S) extending from the head portion, and a plurality of threads (T) extend about a circumference of the shank portion (S), and the fastener (425) is cantilevered in the passage (426) from the first breakable (429) connection at the plurality of threads (T), illustrated in Figures 13-15 and modified figure 15, below ([0069], Lines 7-9).

    PNG
    media_image1.png
    485
    642
    media_image1.png
    Greyscale

Regarding claim 13, Miller discloses the implant as recited in claim 1, wherein the first breakable connection (429) includes a plurality of connection points extending between the fastener (425) and the internal wall of passage (426), illustrated in Figures 13-15 ([0069]).

Claims 4-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claim 1 above, and further in view of Meridew et al. (US Patent No. 7,993,408), hereinafter Meridew.
Regarding claims 4 and 5, Miller discloses the implant as recited in claim 1, wherein the main body (410) includes a baseplate/outer shell including a plate body extending along a longitudinal axis between a front face (FF) and a rear face (RF), illustrated in Figure 13-15 and modified figure 15, above; but does not teach an augment including an augment body dimensioned to contact bone, extending outwardly from the rear face of the baseplate to establish at least a portion of the passage.
	However, Meridew teaches an implant (10), in the same field of endeavor, comprising a main body (12), including a baseplate/outer shell, and an augment body (14), dimensioned to contact bone and extend outwardly from a rear face of the baseplate/outer shell, to establish at least a portion of a passage, which fastener (72) is inserted within, the augment body (14) includes a porous scaffold extending between an external surface of the implant and an internal wall, defined by the passage, illustrated in Figure 6; the augment used to fill area adjacent the main body where bone defect has been removed (Column 1, Lines 20-25; Column 3, Lines 65-66 & Column 4, Lines 1-3).
	In view of the teachings of Meridew, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the implant, of Miller, to comprise an augment, dimensioned to contact bone, the augment including a porous scaffold augment body extending between the external surface of the implant and the internal wall, wherein the augment extends outwardly from the rear face of the baseplate to establish at least a portion of the passage; the augment being used to fill area adjacent the main body where bone defect(s) has/have been removed.
Regarding claim 6, Miller in view of Meridew disclose the implant as recited in claim 4, wherein Meridew further teaches the augment (14) includes an anchoring stem (72), that establishes the passage, and is dimensioned to extend outwardly from the augment body (14), i.e. outwardly toward/into the main body (12), illustrated in Figure 6.
Regarding claim 8, Miller in view of Meridew disclose the implant as recited in claim 4, wherein Miller further states that the plate body/outer shell, of the main body (410), can include multiple apertures/holes (426) spaced apart on the plate body/outer shell (Miller: [0072], Lines 5-8); thus, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine appropriate location for a central aperture/hole, including between the front face and the passage, since doing so amounts to a mere matter of rearranging parts of an invention, which has been held to involve only routine skill in the art (see MPEP 2144.04).
Regarding claim 9, Miller in view of Meridew disclose the implant as recited in claim 8, wherein Miller further states that the plate body/outer shell, of the main body (410), can include multiple apertures/holes (426), spaced apart on the plate body/outer shell, and dimensioned to receive respective fasteners (425), illustrated in Figure 13 (Miller: [0072], Lines 5-8); and Meridew further teaches the augment (14) establishes a plurality of peripheral passages (30) dimensioned to receive respective fasteners (72), illustrated in Figures 1 and 6; thus, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine appropriate locations for the plurality of peripheral apertures, including circumferentially distributed about the central aperture, and having the peripheral passages of the augment aligned with respective ones of the peripheral apertures, since doing so amounts to a mere matter of rearranging parts of an invention, which has been held to involve only routine skill in the art (see MPEP 2144.04); and wherein, the peripheral passages extend between the rear face of the baseplate/outer shell and the external surface of the implant; and each respective pair of the peripheral apertures and the peripheral passages is dimensioned to at least partially receive a respective fastener along the passage axis, and each respective fastener is dimensioned to be at least partially received in bone, as taught by Miller in view of Meridew.
Regarding claim 10, Miller in view of Meridew disclose the implant as recited in claim 4, wherein Miller further teaches an articulation member/liner secured to the baseplate/outer shell, of the main body (410)  adjacent the front face, at inner surface (417), the articulation member/liner including an articulating surface dimensioned to mate with an opposed articular surface/ball head associated with an adjacent bone/femur (Miller: [0070], Lines 3-5).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claim 1 above, and further in view of Ek (US PG Pub. 2015/0250594).
Regarding claim 14, Miller discloses the implant as recited in claim 1, but does not specifically teach the fastener establishing a passage dimensioned to at least partially receive a guide wire.
	However, Ek teaches an orthopedic implant (10), in the same filed of endeavor, comprising a fastener/anchor (18) which establishes a passage (40) dimensioned to receive a guide wire, illustrated in Figures 2 and 3; the passage, along with the guide wire, facilitates alignment of the fastener/anchor and/or the implant ([0025]).
	In view of the teachings of Ek, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the fastener, of the implant of Miller, to comprise a passage dimensioned to at least partially receive a guide wire, in order to facilitate alignment of the fastener and/or the implant. 

Allowable Subject Matter
Claims 3, 11, 12 and 36-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774